Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 have been submitted for examination.
Page 32 of 38Docket No. TR1901US01

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3 and 8-9 and 14-15 recite the limitation “identifying the relevant attributes” .  There is insufficient antecedent basis for the “relevant attributes” in the claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.  

Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over J Gajendragadkar (hereinafter Gajendragadkar) US Publication 20150106279 and Saraf et al (hereinafter Saraf) US Publication 20150227869 in view of Dahlstrom et al (hereinafter Dahlstrom) US Publication 20040006704.

As per claim 1, Gajendragadkar teaches:
A data processing system for determining applicability of a set of use cases to an entity, the data processing system comprising: 
a processor; (Paragraph [0009]) and a memory storing program instructions which when processed by the processor (Paragraph [0009])  perform the steps of: 
receiving a dynamic profile of an entity, the profile including attributes of that entity; 
(Paragraphs [0005], [0017], [0024], [0032] and [0051])
receiving a dynamic set of applicability rules, each set of applicability rules corresponding to at least one of the set of use cases, for determining whether the set of use cases applies to the entity based on the attributes of that entity; 
(Abstract and paragraphs [0005], [0017], [0019], [0023], [0032], [0051] and [0068], wherein the regulation is the use case)
applying the dynamic set of applicability rules against the dynamic entity profile to determine whether the set of use cases is applicable to the entity;
(Abstract and paragraphs [0005], [0017], [0019], [0023], [0032], [0051] and [0068])
and responsive to receiving an indication that the dynamic set of applicability rules has been modified, repeating the step of applying the dynamic set of applicability rules against the dynamic entity profile to determine whether the set of use cases is applicable to the entity, upon 
(Abstract and paragraphs [0005], [0017], [0019], [0023], [0032], [0051] and [0068]-[0069])
Gajendragadkar does not explicitly teach upon a positive determination that the at least one of the set of use cases is applicable to the entity, notifying a managing user of the positive determination, however in analogous art of content management, Saraf teaches:
 upon a positive determination that the at least one of the set of use cases is applicable to the entity, notifying a managing user of the positive determination; 
(Paragraphs [0054], [0056], [0058] and [0073])
determine whether the set of use cases is applicable to the entity and, upon the positive determination, automatically repeating the step of notifying the managing user;
(Paragraphs [0054], [0056], [0058] and [0073])
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling of the invention to combine Gajendragadkar and Saraf by incorporating the teaching of Saraf into the method of Gajendragadkar. One having ordinary skill in the art would have found it motivated to use the content management of Saraf into the system of Gajendragadkar for the purpose of leveraging user input regrading compliance activity.
Gajendragadkar and Saraf do not explicitly teach responsive to receiving an indication that the dynamic profile of the entity has been modified, automatically repeating the step of applying the dynamic set of applicability rules against the dynamic entity profile, however in analogous art of content management, Dahlstrom teaches:
responsive to receiving an indication that the dynamic profile of the entity has been modified, automatically repeating the step of applying the dynamic set of applicability rules against the dynamic entity profile 
(Paragraphs [0024], [0032] and [0036])
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling of the invention to combine Gajendragadkar and Saraf and Dahlstrom by incorporating the teaching of Dahlstrom into the method of Gajendragadkar and Saraf. One having ordinary skill in the art would have found it motivated to use the content management of Dahlstrom into the system of Gajendragadkar and Saraf for the purpose of capturing organization characteristic update and managing compliance accordingly.

As per claim 2, Gajendragadkar and Saraf and Dahlstrom teach:
The data processing system of claim 1 further comprising: Page 32 of 38 
Docket No. TR1901US01identifying the relevant attributes needed of the entity for making the determination of applicability by each of the dynamic set of applicability rules corresponding the set of use cases; 
(Abstract and paragraphs [0005], [0017], [0019], [0023], [0032], [0051] and [0068])( Gajendragadkar)
generating the dynamic profile including the identified relevant attributes; 
(Paragraphs [0029], [0031] and [0041])( Dahlstrom)
and obtaining the identified relevant attributes for the entity profile.  
(Paragraphs [0029], [0031] and [0041])( Dahlstrom)


As per claim 3, Gajendragadkar and Saraf and Dahlstrom teach:
The data processing system of claim 1 further comprising: 
receiving a first use case for generating a first set applicability rules; 
(Abstract and paragraphs [0005], [0017], [0019], [0023], [0032], [0051] and [0068])( Gajendragadkar)
 	identifying attributes needed for making a determination of applicability of the entity;
(Paragraphs [0059] and [0062])(Saraf)
 	 mapping the needed attributes against a framework of known attributes; 
(Paragraphs [0059] and [0062])(Saraf)
 	and utilizing the mapped known attributes for updating the relevant attributes of the entity.  
(Paragraphs [0059] and [0062])(Saraf)


As per claim 4, Gajendragadkar and Saraf and Dahlstrom teach:
 	The data processing system of claim 3 further comprising updating the framework with any needed attributes not found in the framework.
(Paragraphs [0096] and [0062])(Saraf)


As per claim 5, Gajendragadkar and Saraf and Dahlstrom teach:
 	The data processing system of claim 1 wherein the step of applying the dynamic set of applicability rules against the dynamic entity profile includes checking a hierarchy of indexed attributes for determining applicability.
(Paragraphs [0024] and [0028])( Dahlstrom)


As per claim 6, Gajendragadkar and Saraf and Dahlstrom teach:
The data processing system of claim 1 further comprising: 
 	determining whether sufficient information is found in the entity profile for making a determination of applicability; 
(Paragraph [0061], wherein correct risk indicator is the sufficient information)(Saraf) and (Paragraph [0067])( Gajendragadkar)
 	and upon making a determination of insufficient information, automatically notifying the managing user for correction.
(Paragraph [0061])(Saraf)


As per claim 19, Gajendragadkar and Saraf and Dahlstrom teach:
The method of claim 13 further comprising: 
 	receiving a communication from the managing user, responsive to the prior notification of the positive determination, of a set of use case related tasks assigned to a set of users; 
(Paragraphs [0054], [0056], [0058] and [0073])(Saraf)
 	and automatically notifying the set of users of the set of use case related tasks assigned to that set of users.  
(Paragraphs [0054], [0056], [0058] and [0073])(Saraf)


As per claim 20, Gajendragadkar and Saraf and Dahlstrom teach:
The method of claim 13 further comprising: 
receiving a notification from the managing user, responsive to the prior notification of the positive determination, of a rejection of a use case from the at least one of the set of use cases determined to be applicable to the entity; 
(Abstract and paragraphs [0003], [0005] and [0086], [0108] and [0114])(Saraf)
and indicating the rejected use case in a database of applicable use cases.
(Abstract and paragraphs [0003], [0005] and [0086], [0108] and [0114])(Saraf)

Claims 7-12 are computer program product claims respectively corresponding to system claims 1-6 and they are rejected under the same rational as claims 1-6.


Claims 3-18 are method claims respectively corresponding to system claims 1-6 and they are rejected under the same rational as claims 1-6.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tarek Chbouki whose telephone number is 571-2703154.  The examiner can normally be reached on Mon-Fri 9:00 am to 6:00 pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached at 571-2701760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAREK CHBOUKI/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        8/9/2022